IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RONALD PHILLIPS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-3104

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed January 9, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Ronald Phillips, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is dismissed.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.